PER CURIAM:
Linwood S. Haskins appeals the district court’s order dismissing his action brought pursuant to 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Haskins v. Harris, No. 2:06-cv-00220 (E.D. Va. filed Oct. 16, 2006; entered Oct. 17, 2006). We deny Haskins’ motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.